PER CURIAM:
Danilo Montoya previously appealed the district court’s final order denying relief on his 28 U.S.C. § 2255 (2000) motion. We denied a certificate of appealability and dismissed the appeal. See United States v. Montoya, 69 Cal.App.4th 607, 81 Cal. Rptr.2d 708 (4th Cir.2004) (unpublished). Montoya again appeals from the district court’s denial of his § 2255 motion. Because we have previously determined that Montoya has failed to provide grounds meriting a certificate of appealability, it is the law of the case. Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 815-16, 108 S.Ct. 2166, 100 L.Ed.2d 811 (1988); United States v. Bell, 5 F.3d 64, 66-67 (4th Cir.1993).
Thus, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED